Citation Nr: 0818583	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-17 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran entered the Armed Forces of the United States in 
December 1941; was beleaguered until April 9, 1942; was a 
prisoner of war from April 10, 1942 to June 22, 1942; was in 
a no-casualty status from June 23, 1942 to September 15, 
1945; and had service in the Regular Philippine Army from 
September 16, 1945 until he was honorably discharged on 
February 28, 1946.  The veteran died in February 1954, and 
the appellant is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claim of service connection for the cause of the veteran's 
death because new and material evidence had not been received 
to reopen the previously disallowed claim.


FINDINGS OF FACT

1.  In a November 1955 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death and that decision is final.

2.  In rating decisions dated September 1993, November 2000, 
August 8, 2003, and August 25, 2003 the RO denied service 
connection for the cause of the veteran's death because new 
and material evidence had not been received to reopen the 
previously denied claims.  Notices of disagreement were not 
received within the subsequent one-year periods following the 
notices of each of those decisions, and they became final.

3.  Evidence submitted since the RO's August 2003 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 2003 rating decision, and the claim of service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2004, February 2005, September 2003, 
and November 2005.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for the cause of 
the veteran's death, and for the claim to reopen based on the 
submission of new and material evidence.  The notification 
also identified the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

In addition, with regard to claims to reopen based on new and 
material evidence, the appellant was provided notification of 
the November 1955 Board decision's denial of service 
connection for the cause of the veteran's death.  That 
notice, along with the more recent duty to assist letters 
explained that the veteran did not die of a disability that 
was related to service or related to his service-connected 
residuals of shrapnel wounds.  Thus, the appellant was aware 
of the basis for the denial of the underlying cause of death 
claim and was also aware that she needed to provide new and 
material evidence to reopen the previously denied claim.  The 
June 2004 duty-to-assist letter, for example, specifically 
notified the appellant that she needed to show that the 
veteran's cause of death (pulmonary tuberculosis) was related 
to service.  The appellant has demonstrated her understanding 
of this requirement by submitting numerous lay statements and 
medical records describing the veteran's military service, 
his shrapnel wound injury during service, his POW status, and 
various other personnel records indicating his rank and 
status.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the initial notifications did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of service connection for the 
cause of the veteran's death is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). Moreover, a subsequent notification letter sent to 
the appellant in February 2008 specifically notified her of 
the laws and regulations governing the assignment of 
effective dates and disability ratings.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New & Material Evidence

In a November 1955 decision, the Board denied service 
connection for the cause of the veteran's death.  The basis 
of the denial was that the evidence of record did not show 
that the veteran died of a service-connected disability or 
that his death was related to service in any way.  

At the time of the veteran's death, service connection had 
been established for residuals of a shrapnel wound injury to 
the left leg suffered during World War II, consisting of 
injury to Muscle Group XII, rated as 30 percent disabling; 
healed fracture of the left fibula and tibia with deformity, 
rated as 10 percent disabling, and amputation of the 2nd 
right toe, rated as noncompensable.  The combined rating of 
40 percent was effective from November 1949, and was in 
effect at the time of the veteran's death in February 1954.

The first death certificate received at the RO noted the 
veteran's date of death, but did not include a cause of 
death.  Additional records were subsequently obtained that 
showed the veteran's death was caused by malaria.  Then, an 
amended death certificate was received at the RO, along with 
a doctor's statement, indicating that the veteran died from 
"bronchiectasis with atelectasia, massive, left; military 
tuberculosis, right."

In either case, neither malaria nor bronchiectasis/pulmonary 
tuberculosis were shown during service or within the first 
post-service year.  Thus, the Board's November 1955 decision 
denied the appellant's claim for the cause of the veteran's 
death.  

The appellant continues to assert that the cause of the 
veteran's death should be service connected, particularly 
given that he was held as a POW during World War II.  She has 
submitted numerous duplicate copies of military personnel 
records as well as affidavits from family members, friends, 
and doctors, in an attempt to reopen her claim.  In rating 
decisions dated September 1993, November 2000 and August 
2003, the RO explained that new and material evidence had not 
been received to reopen the previously denied claims.  The 
appellant did not appeal the September 1993, November 2000, 
and August 2003 decisions, and they became final.  

Additional evidence has been added to the record since the 
last final denial in August 2003.  Unfortunately, the 
additional evidence is not new and material.  The additional 
evidence consists of the same information that the appellant 
has submitted over and over again since the mid-1950's.  The 
appellant continues to send correspondence upon 
correspondence pleading that VA take the veteran's POW status 
into consideration, and asserting that the veteran's in-
service shrapnel wound injuries should be considered as a 
contributory cause of the veteran's death.  The appellant has 
submitted multiple copies of amended death certificates, 
military certifications, and other registrar records, all of 
which show that the veteran was a POW during service, 
incurred service-connected shrapnel injuries, and died of 
either malaria, TB, or other lung-related disability.  At no 
time has the appellant ever submitted any medical evidence 
showing that the veteran's service-connected shrapnel wound 
injuries had anything whatsoever to do with his death.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record did not show that the veteran's cause of 
death was of service origin.  The Board's November 1955 
decision is final.  The appellant attempted to reopen her 
claim numerous times, and RO decisions of September 1993, 
November 2000, and August 2003 determined that new and 
material evidence had not been submitted to reopen the 
previously denied claims.  The appellant did not appeal those 
determinations and they, too, became final.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of the same information that the appellant has submitted over 
and over again since the mid-1950's.  For example, the 
appellant submitted affidavits from fellow servicemen who 
recalled fighting along side the veteran and who knew he was 
wounded during action, and was taken as a POW.  Additionally, 
the appellant submitted duplicative evidence that has been 
added to the claims file numerous times, such as a duplicate 
copy of a marriage certificate showing her marriage to the 
veteran; a duplicative medical statement from the veteran's 
doctor indicating that the veteran had been under his 
professional care from April 1953 to the time of his death in 
February 1954 and had been suffering from Bronchiectasis with 
atelectasia, massive, left; military tuberculosis right; 
duplicative official military records showing the veteran's 
dates of service and POW status; multiple copies of the 
Board's 1955 decision; and correspondence from the appellant 
and other acquaintances.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  In fact, almost every piece of 
additional evidence received since the last prior denial has 
been considered in every prior rating decision.  Thus, not 
only is the additional evidence received irrelevant and 
duplicative of evidence already received, it has already been 
deemed as such on the last three final rating decisions.  
Moreover, the newly submitted evidence simply reiterates the 
same assertions, that the veteran had recognized service in 
the Armed Forces of the United States, that he was held as a 
POW, and that he incurred shrapnel wound injuries, which were 
subsequently service connected, with a combined rating of 40 
percent (not rated totally disabled (100%) as the appellant 
has alleged.)  

The evidence is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  It duplicates evidence previously of record.  It does 
not have any bearing on the cause of the veteran's death.  In 
other words, the additional evidence added to the record does 
not provide any medical basis to relate the veteran's cause 
of death (malaria, TB or other lung disease) to the veteran's 
period of service.  Moreover, neither malaria, TB, nor 
bronchiectasis is one of the listed diseases for which 
service connection is warranted for former POW's on a 
presumptive basis.  The duplicative evidence and the non-
duplicative (but irrelevant) evidence does not suggest, or 
even hint, that the veteran's cause of death is of service 
origin.  This evidence does not have any bearing on a nexus 
between any cause of death and service.  In addition to the 
evidence being duplicative, the appellant's lay statements as 
to diagnosis or causation do not constitute competent 
evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

Evidence submitted since the RO's August 2003 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's August 2003 
decision and reopening the claim is not warranted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.







ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


